Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 1 of 19 Page|D #: 1

GORLICK, KRAVITZ & LISTHAUS, P.C.
Joy K. Mele (JM0207)

Jonathan Sobel (JS4815)

17 State Street, 4th Floor

New York, New York 10004
jmele@gkllaw.com

jsobel@gkllaw.com

Tel. (212) 269-2500

Fax (212) 269-2540

Attorneysfor Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL WELFARE FUND;
CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL PENSION FUND;

CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL ANNUITY FUND; CEMENT
AND CONCRETE WORKERS TRAINING AND
APPRENTICESHIP FUND; CEMENT AND
CONCRETE WORKERS DISTRICT COUNCIL
SCHOLARSHIP FUND; MARGARET BOWEN, in
her fiduciary capacity as FUND ADMINISTRATOR;
and CEMENT AND CONCRETE WORKERS
DISTRICT COUNCIL,

Plaintiffs,
- against -

J & A CONCRETE CORP., and ANTONIO
MARTINS, in his personal capacity,

Defendants.

 

MI

X

Plaintiffs Cement and Concrete Workers District Council Welfare Fund, Cement and

Concrete Workers District Council Pension Fund, Cernent and Concrete Workers District Council

Annuity Fund, Cernent and Concrete Workers Training and Apprenticeship Fund, Cernent and

Concrete Workers District Council Scholarship Fund (collectively, the “Funds”), Margaret

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 2 of 19 Page|D #: 2

Bowen, in her fiduciary capacity as Fund Administrator (“Bowen”), and Cement and Concrete
Workers District Council (the “Union”) (collectively “Plaintiffs”), by and through their attorneys,
Gorlick, Kravitz & Listhaus, P.C., as and for their Complaint against defendants J & A Concrete
Corp. (“J&A”) and Antonio Martins (“Martins”) (“J&A” and “Martins” are collectively referred
to as “defendants”), respectfully allege as follows:

NATURE OF THE ACTION AND JURISDICTION

1. This is a civil action brought pursuant to, inter alia, §§ 502(a)(3) and 515 of the
Employee Retirement Income Security Act (“ERISA”), as amended (29 U.S.C. §§ 1132(a)(3) and
1145), and § 301 of the Labor Management Relations Act of 1947 (29 U.S.C. § 185) (the “Taft-
Hartley Act”), by Plaintiffs for breach of contract, injunctive relief, and other legal and equitable
relief under ERISA.

2. This Complaint alleges, inter alia, that by failing, refusing, or neglecting to comply
With specific statutory and contractual obligations, J&A violated one or more contracts between
an employer and a labor organization, as defined under the Taft-Hartley Act, the Funds’ respective
trust agreements, and ERISA.

3. This Complaint further alleges that Martins exercised unauthorized dominion and
control over contributions to the Funds and deductions to the Union by failing, refusing, or
neglecting, despite Plaintiffs’ demands, to make contributions to the Funds and deduct and remit
dues, Organizer Fund and NYSLPAC checkoffs to the Union.

4. Jurisdiction of this Court is invoked under the following statutes:

a. ERISA § 502(e)(1) and (f) (29 U.S.C. § 1132(e)(1) and (f));
b. The Taft-Hartley Act § 301 (29 U.S.C. § 185);

c. 28 U.S.C. § 1331 (federal question);

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 3 of 19 Page|D #: 3

d. 28 U.S.C. § 1337 (civil actions arising under Act of Congress regulating
commerce); and
e. 28 U.S.C. § 1367 (supplemental jurisdiction).

5. Venue properly lies in this district under ERISA § 502(e)(2) (29 U.S.C.
§ 1 132(e)(2)) and the Taft-Hartley Act § 301 (29 U.S.C. § 185(c)) because the Funds and the Union
are administered and maintain their principal offices in this district, the contractual breaches took
place in this district, and defendants may be found in this district. Service of process may be made
on defendants in any other district in which they may be found pursuant to ERISA § 502(e)(2) (29
U.S.C. § ll32(e)(2)) and Rule 4(e) of the Federal Rules of Civil Procedure.

PARTIES

6. The Funds are jointly-administered, multi-employer, labor-management trust funds
established and maintained pursuant to various collective bargaining agreements in accordance
with the Taft-Hartley Act §§ 302(c)(5) and (c)(6) (29 U.S.C. § 186(c)(5) and (c)(6)). The Funds
also are employee benefit plans within the meaning of ERISA §§ 3(1), 3(2), 3(3) and 502(d)(1)
(29 U.S.C. §§ 1002(1)-(3), and 1132(d)(1)), and multi-employer plans within the meaning of
ERISA §§ 3(37) and 515 (29 U.S.C. §§ 1002(37) and 1145). The Funds are authorized to maintain
suits as independent legal entities under ERISA § 502(d)(1) (29 U.S.C. § 1132(d)(1)).

7. The Funds provide fringe benefits to eligible employees on whose behalf employers
in the construction industry contribute to the Funds pursuant to collective bargaining agreements
between such employers and the Union. The Funds are third-party beneficiaries to such collective
bargaining agreements as collectors and trustees of employer contributions made pursuant to these
collective bargaining agreements The Funds maintain their offices and are administered at 35-30

Francis Lewis Blvd., Suite 201, Flushing, New York 11358.

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 4 of 19 Page|D #: 4

8. The Funds also collect, in accordance with the collective bargaining agreements,
contributions due to the Cement and Concrete Workers Labor/Management Cooperative Trust
Fund, the New York State Laborers-Employers Cooporation and Education Trust
(“NYSLECET”), the Laborers National Health and Safety Fund (“LNHSF”), and the Concrete
Industry Advancement Fund (“CIPF”) (collectively, the “Non-ERISA Contributions”)
(contributions to the Funds and the Non-ERISA Contributions are hereinafter collectively referred
to as “fringe benefit contributions”).

9. Plaintiff Bowen is the Funds’ Administrator and is a fiduciary of the Funds within
the meaning of ERISA §§ 3(21) and 502 (29 U.S.C. §§ 1002(21) and 1132). Bowen brings this
action in her fiduciary capacity.

10. Plaintiff Union is a labor organization within the meaning of the Taft-Hartley Act
§ 301 (29 U.S.C. § 185) and represents employees in an industry affecting commerce as defined
by the Taft-Hartley Act § 501 (29 U.S.C. § 142) and ERISA § 3(4) (29 U.S.C. § 1002(4)). The
Union is administered at its principal office located at 29-18 35th Avenue, Astoria, New York
l 1 106.

11. The Union collects, in accordance with the collective bargaining agreements,
checkoffs from employees who authorize their employers to deduct from their wages dues and
contributions to the Organizer Fund, and the New York State Laborers’ Political Action
Committee (“NYSLPAC”) and remit the checkoffs to the Union.

12. Defendant J&A is a for-profit domestic corporation doing business in the state of
New York as an employer within the meaning of ERISA §§ 3(5) and 515 (29 U.S.C. §§ 1002(5)

and 1145), and is an employer in an industry affecting commerce within the meaning of the Taft-

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 5 of 19 Page|D #: 5

Hartley Act § 301 (29 U.S.C. § 185). Upon information and belief, J&A’s principal office is
located at 1676 Washington Avenue, Bohemia, New York 11716.

13. Upon information and belief, Defendant Martins is the founder and Chief Executive
Officer of J&A. Upon information and belief, Martins has an office and regularly transacts
business at 1676 Washington Avenue, Bohemia, New York 11716.

BACKGROUND FACTS

14. At all times relevant to this action, J&A was and is still a member of the Association
of Concrete Contractors of New York, lnc. (“Association”).

15. The Association was and is the exclusive bargaining agent for all its members for
the purpose of collective bargaining with the Union.

16. The Association entered into a collective bargaining agreement with the Union for
the period of July 1, 2014 to June 30, 2017 (“2014-201 7 Agreement”). The 2014-2017 Agreement
was extended to the period of July 1, 2017 to June 30, 2020 by an Amendment and Modification
to the Collective Bargaining Agreement (“2017-2020 Amendment”) (the 2014-2017 Agreement
and 2017-2020 Amendment are hereinafter collectively referred to as “Agreement”).

17. As a member of the Association, J&A was bound to the Agreement the Association
entered into with the Union which, among other things, required J&A to: (i) submit to the Funds
reports detailing the number of hours that J&A employees performed work within the trade and
geographic jurisdictions of the Union (“Covered Work”); (ii) make fringe benefit contributions to
the Funds based on the number of hours of Covered Work J&A employees perform; (iii) deduct
dues, Organizer Fund and NYSLPAC checkoffs from the wages of employees who performed
Covered Work and authorized such deductions in writing; (iv) remit all deducted dues, Organizer

Fund and NYSLPAC checkoffs to the Union; (v) permit the Funds and/or their designated

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 6 of 19 Page|D #: 6

representatives to audit J&A’s books and records; and (vi) apply interest and other fees and costs
on delinquent fringe benefit contributions and checkoffs.

18. The Funds performed an audit of J&A’s books and records (“Audit”) for the period
of July 1, 2016 through March 31, 2018 (“Audit Period”). The Audit revealed there were 4,798.50
hours of Covered Work performed by J&A employees during the Audit Period for which J&A
failed to comply with its obligations under the Agreement to make fringe benefit contributions to
the Funds, and deduct and remit checkoffs to the Union.

19. By correspondence, dated February 14, 2019 and February 28, 2019, the Funds
demanded full and immediate payment of all unpaid amounts revealed through the Audit.

20. J&A does not dispute the Audit findings.

21. To date, J&A has not paid the amounts due in the Audit.

22. Upon information and belief, J&A continued to perform Covered Work after the
Audit Period, and continues to perform Covered Work.

AS AND FOR A FIRST CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT BY J&A FOR DELINQUENT FRINGE
BENEFIT CONTRIBUTIONS DURING THE AUDIT PERIOD)

23. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 22 of this Complaint, as if fully set forth herein.

24. Pursuant to the Agreement, J&A must make fringe benefit contributions to the
Funds for each hour of Covered Work performed by J&A employees as set forth in Article XI and
XII of the Agreement

25. J&A failed to make contractually mandated fringe benefit contributions for
4,798.50 hours of Covered Work performed by its individual employees during the Audit Period,

resulting in a fringe benefit contributions delinquency in the principal amount of $115,450.61.

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 7 of 19 Page|D #: 7

26. J&A’s failure to make and pay required contributions to the Funds during the Audit
Period is a breach of the Agreement.

27. Article XI § 10(D of the Agreement requires employers found delinquent in their
payment of contributions to the Funds to pay interest on the unpaid amounts at the rate of eighteen
percent (18%) per annum.

28. Article XI § 10(f) requires employers delinquent in their payment of contributions
to the Funds to pay liquidated damages of twenty percent (20%) of the amount due and owing.

29. Article XI § 10(f) requires employers delinquent in their payment of contributions
to the Funds to pay all costs, including but not limited to reasonable audit and accounting expenses,
witness costs, attorneys’ fees and court costs.

30. Article XI § 10(f) of the Agreement provides that in the event where collection of
payment is made pursuant to a judgment against the employer, the Funds are entitled to liquidated
damages, interest, costs and attorneys’ fees pursuant to ERISA.

31. Accordingly, J&A is liable to the Funds for failing to make required fringe benefit
contributions for Covered Work performed by J&A employees during the Audit Period in the
principal amount of $1 15,450.61, plus interest, liquidated damages, costs, including but not limited
to reasonable audit and accounting expenses, and witness costs, attomeys’ fees and court costs,
and all other contractual and statutory damages.

AS AND FOR A SECOND CLAIM FOR RELIEF
(CLAIM FOR BREACH OF ERISA OBLIGATIONS BY J&A)

32. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 31 of this Complaint, as if hilly set forth herein.
33. ERISA § 515 (29 U.S.C. § 1145) requires employers to make contributions in

accordance with the terms and conditions of collective bargaining agreements

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 8 of 19 Page|D #: 8

34. J&A is an employer under ERISA and is bound by the Agreement.

35. During the Audit Period, J&A failed to make fringe benefit contributions to the
plaintiff ERISA Funds as required under the Agreement.

36. Failure to make such payments violates ERISA § 515 (29 U.S.C. § 1145).

37. Once it is found that an employer has violated ERISA § 515 (29 U.S.C. § 1145),
the Court is required by ERISA § 502(g)(2) (29 U.S.C. § 1132(g)(2)) to award the Funds: (i) all
unpaid ERISA fringe benefit contributions; (ii) interest on the unpaid contributions; (iii) an amount
equal to the greater of interest on the unpaid contributions, or liquidated damages provided for
under the Funds’ plan; (iv) reasonable attorneys’ fees and costs incurred in prosecuting the action;
and (v) such other legal and equitable relief as the Court deems appropriate Interest on unpaid
contributions shall be determined by using the rate provided under the Funds’ plan, or, if none, the
rate prescribed under Section 6621 of Title 26 of the United States Code.

38. Article Xl § 10(f) of the Agreement provides for interest on delinquent fringe
benefit contributions at a rate of eighteen percent (18%) per annum.

39. Article XI § 10(f) provides for liquidated damages at the rate of twenty percent
(20%) of the amount owing.

40. Article XI § 10(f) of the Agreement provides that in the event that formal
proceedings to recover unpaid contributions are instituted and the Court renders judgment for the
Funds, the employer must pay to the Funds: (i) the unpaid contributions; (ii) interest on the unpaid
contributions; (iii) liquidated damages; and (iv) the Funds’ attorneys’ fees and costs.

41. Accordingly, J&A is liable to the Funds for failing to make required ERISA fringe
benefit contributions for 4,798.50 hours of Covered Work performed by J&A employees during

the Audit Period, plus statutory damages, including interest, liquidated damages, plaintiffs’

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 9 of 19 Page|D #: 9

attomeys’ fees and costs, and such other legal and equitable relief as the Court deems appropriate
pursuant to § 502(g)(2) of ERISA (29 U.S.C. § 1132) and the Agreement.
AS AND FOR A THIRD CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT BY J&A FOR FAILURE TO REMIT DUES,
ORGANIZER FUND AND NYSLPAC CHECKOFFS DURING THE AUDIT PERIOD)

42. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 41 of this Complaint, as if fully set forth herein.

43. Article X §§ 1 and 2 of the Agreement requires J&A to deduct and remit to the
Union or to any agency designated by the Union, dues, Organizer Fund and NYSLPAC checkoffs
withheld from the wages of employees who perform Covered Work and who authorized such
deductions

44. J&A failed to deduct and/or remit to the Union or to any agency designated by the
Union, the dues, Organizer Fund and NYSLPAC checkoffs

45. During the Audit Period, J&A failed to deduct and/or remit $17,274.87 from the
wages of its employees who performed Covered Work and who authorized deductions of dues,
Organizer Fund and NYSLPAC checkoffs from their wages

46. J&A’s failure to deduct and/or remit the dues, Organizer Fund and NYSLPAC
checkoffs is a breach of the Agreement.

47. Article XI § 10(f) of the Agreement requires employers found delinquent in their
payment of dues, Organizer Fund and NYSLPAC checkoffs to pay interest on the unpaid amounts
at the rate of eighteen percent (18%) per annum.

48. Article Xl § 10(f) requires employers delinquent in their payment of dues,
Organizer Fund and NYSLPAC checkoffs to pay liquidated damages on the unpaid amounts at the

rate of twenty percent (20%).

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 10 of 19 Page|D #: 10

49. Article XI § 10(f) requires employers delinquent in their payment of dues,
Organizer Fund and NYSLPAC checkoffs to pay all costs, including but not limited to reasonable
audit and accounting expenses, witness costs, attorneys’ fees, court costs, and all other contractual
damages

50. Accordingly, J&A is liable to the Union for undeducted and/or unremitted dues,
Organizer Fund and NYSLPAC checkoffs during the Audit Period in the principal amount of
$17,274.87, plus interest, liquidated damages, and all costs, including but not limited to reasonable
audit and accounting expenses, witness costs, attorneys’ fees, court costs, and all other contractual
and statutory damages

AS AND FOR A FOU RTH CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT BY J&A F()R AUDIT COSTS)

51. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 50 of this Complaint, as if fully set forth herein.

52. Article Xl § 10(f) of the Agreement requires employers delinquent in their payment
of contributions and checkoffs to pay all costs, including but not limited to reasonable audit and
accounting expenses

53. Article Xl § 10(j) of the Agreement provides that any employer who is found upon
an audit to be substantially delinquent may be charged the full cost of such audit.

54. During the Audit Period, J&A failed to make contractually and statutorily mandated
fringe benefit contributions for 4,798.50 hours of Covered Work performed by its individual
employees during the Audit Period, resulting in a principal fringe benefit contributions
delinquency of $115,450.61.

55. During the Audit Period, J&A failed to deduct $17,274.87 from the wages of its

employees who performed Covered Work and who authorized deductions of dues, Organizer Fund

10

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 11 of 19 Page|D #: 11

and NYSLPAC checkoffs from their wages and/or remit said checkoffs to the Union.
56. Accordingly, J&A is liable under the Agreement to pay to the Funds the full cost
of the Audit.

AS AND FOR A FIFTH CLAIM FOR RELIEF
(CLAIM FOR BREACH OF CONTRACT BY J&A FOR FAILING TO POST A BOND)

57. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs l
through 56 of this Complaint, as if fully set forth herein.

58. Pursuant to Article XI § 8 of the Agreement, J&A is required, inter alia, to post a
surety bond to ensure payment of contributions that become due and owing to the Funds. Article
Xl § 8 provides in relevant part:

Each Employer shall post a surety bond to insure payment of contributions
to the C&CWDC Fringe Benefit Funds as follows:

Number of Members Amount
of Bargaining Unit of Bond
Employers employing up to and

including fifteen (15) Employees $50,000.00

Employers employing over
fifteen (15) Employees $75,000.00

In lieu of a bond or as a supplement to a bond, an Employer may furnish a
cash alternative in the amount of the bond required herein in full satisfaction
of bond required.
59. Upon information and belief, J&A has not posted a bond or provided the Funds or
the Union with a cash alternative
60. The failure, refusal, or neglect of J&A to post the required bond or cash alternative
is a breach of the Agreement.

61. Accordingly, pursuant to Article XI § 8 of the Agreement, J&A is required to post

a bond or furnish a cash alternative in the amount of the bond.

11

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 12 of 19 Page|D #: 12

AS AND FOR A SIXTH CLAIM FOR RELIEF
(DEMAND FOR AN ORDER DIRECTING J&A TO PERMIT AN AUDIT OF ITS
BOOKS AND RECORDS)

62. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 61 of this Complaint, as if fully set forth herein.

63. Pursuant to Article XI § 10(a) of the Agreement, J&A is required, inter alia, to
permit and cooperate with the Funds and/or their designated representative in the conduct of audits
of its books and records, which include, Without limitation:

[A]ll payrolls and payroll ledgers including office payrolls, yard payrolls,
New York paytolls, New Jersey payrolls, computer payroll printouts, W-2
forms_. quarterly payroll tax returns (Forrn 941`_}, quarterly state payroll tax
returns (Forn‘l NYS-45), animal federal and state tax returns, journals,
purchase journals New York State employment records, insurance
company reports, employer remittance reports, payroll and supporting
checks, ledgers, expense youchers, 1099 forms, cash disbursements2 check
register, evidence of unemployment insurance contributions payroll tax
deductions, disability insurance premiums, certification of workers
compensation coyerage, checks in support of any governmental filings or
tax payments2 remittance reports and checks in support thereof and any
other documentation concerning payment of fringe benefit contributions
[. . .] and any other items concerning payroll.
64. Upon information and belief, J&A continues to breach the Agreement by failing to

pay all required fringe benefit contributions and failing to deduct and/or remit all required
checkoffs

65. Accordingly, pursuant to the terms and conditions of the Agreement, the Funds
demand an order directing J&A to permit and cooperate with the Funds and/or their designated
representative in the conduct of an audit of J&A’s books and records for the period of April 1,

2018 through the present.

12

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 13 of 19 Page|D #: 13

AS AND FOR A SEVENTH CLAIM FOR RELIEF
(CLAIM FOR FRINGE BENEFIT CONTRIBUTIONS, DUES, ORGANIZER FUND AND
NYSLPAC CHECKOFFS, AUDIT COSTS, AND OTHER DAMAGES FOUND
PURSUANT TO AN AUDIT OF J&A)

66. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 65 of this Complaint, as if fully set forth herein.

67. The Agreement requires J&A to pay fringe benefit contributions, and dues,
Organizer Fund and NYSLPAC checkoffs found due and owing pursuant to an audit.

68. Pursuant to Article XI § 10(f) of the Agreement, if such audit reveals a deficiency
in the payment of fringe benefit contributions, and dues, Organizer Fund and NYSLPAC checkoffs
paid to the Funds and/or the Union during the period of the audit, J&A must pay to the Funds and
Union all delinquent fringe benefit contributions and checkoffs, plus interest, liquidated damages,
and costs, including but not limited to reasonable audit and accounting expenses, witness costs,
attomeys’ fees and court costs

69. Accordingly, J&A is liable to the Funds and the Union for all unpaid fringe benefit
contributions and dues, Organizer Fund and NYSLPAC checkoffs found due and owing pursuant
to an audit for the period of April 1, 2018 through the present, plus interest, liquidated damages,
reasonable audit and accounting expenses, audit costs, witness costs, attomeys’ fees and court
costs, all other contractual and statutory damages, and such other legal and equitable relief as the

Court deems appropriate pursuant to § 502(g)(2) of ERISA (29 U.S.C. § 1132) and the Agreement.

AS AND FOR AN EIGHTH CLAIM FOR RELIEF
(CLAIM FOR INJUNCTIVE RELIEF AGAINST J&A)

70. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 69 of this Complaint, as if fully set forth herein.

71. Pursuant to the Agreement, J&A is required to timely pay fringe benefit

13

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 14 of 19 Page|D #: 14

contributions, and dues, Organizer Fund and NYSLPAC checkoffs to the Funds and the Union,
timely submit all required reports to the Funds and the Union, and permit and cooperate in the
conduct of audits of J&A’s books and records for so long as it remains obligated to do so pursuant
to the Agreement.

72. Article Xl § 10(g) of the Agreement provides that “[w]here payment is made or an
audit is conducted pursuant to a judgment or court order, the Employer recognizes the right of the
. . . Funds to have the court enter an order permanently enjoining the Employer . . . for the
remaining term of the Agreement from failing, refusing or neglecting to submit the required
employer remittance reports and/or to pay the required contributions to [the] . . . Funds and
requiring the Employer to cooperate in an audit in accordance with the provisions of the
Agreement.”

73. J&A has failed to timely pay fringe benefit contributions, and dues, Organizer Fund
and NYSLPAC checkoffs to the Funds and the Union, and timely submit all required reports to

the Funds and the Union, and is currently in breach of its obligations under the Agreement.

74. Upon information and belief, J&A continues to perform Covered Work under the
Agreement.
75. J&A’s prior and current conduct in failing to make the required payments under the

Agreement demonstrates a significant likelihood that J&A will continue to breach the terms of the
Agreement.
76. In the absence of injunctive relief, the Funds and the Union have no adequate
remedy at law to ensure that J&A will adhere to the terms of the Agreement now and in the future.
77. The Funds and the Union will suffer immediate and irreparable injury unless the

Court issues an injunction that requires J&A, now and for as long as it remains bound by the

14

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 15 of 19 Page|D #: 15

Agreement, and its officers, agents, servants and employees to pay and/or submit to the Funds
and/or the Union the required monetary contributions, dues, Organizer Fund and NYSLPAC
checkoffs, and permit and cooperate in the conduct of audits

78. Accordingly, Plaintiffs request that the Court issue an injunction permanently
enjoining J&A, its agents, representatives, directors, officers, stockholders, employees, successors
and assigns and all persons in active concert or participation with it who receive actual notice of
the order by personal service or otherwise, from failing, refusing or neglecting to pay and/or submit
to the Funds and/or the Union the required contributions and checkoffs, and permit and cooperate
in the conduct of audits for so long as J&A remains obligated to do so pursuant to the Agreement.

AS AND FOR A NINTH. CLAIM FOR RELIEF
(CLAIM FOR INJUNCTIVE RELIEF AGAlNST J&A UNDER ERISA)

79. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 78 of this Complaint, as if fully set forth herein.

80. Pursuant to the Agreement, J&A is required to timely pay ERISA fringe benefit
contributions to the Funds, timely submit all required reports to the Funds, and permit and
cooperate in the conduct of audits of J&A’s books and records for so long as it remains obligated
to do so pursuant to the Agreement.

81. Article XI § 10(g) of the Agreement provides that “[w]here payment is made or an
audit is conducted pursuant to a judgment or court order, the Employer recognizes the right of the
. . . Funds to have the court enter an order permanently enjoining the Employer . . . for the
remaining term of the Agreement from failing, refusing or neglecting to submit the required
employer remittance reports and/or to pay the required contributions to [the] . . . Funds and
requiring the Employer to cooperate in an audit in accordance with the provisions of the

Agreement.”

15

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 16 of 19 Page|D #: 16

82. J&A has failed to timely pay ERISA fringe benefit contributions to the Funds, and
timely submit all required reports to the Funds, and is currently in breach of its obligations under
the Agreement.

83. J&A’s breach of its obligation to make ERISA fringe benefit contributions under
the Agreement is also a breach of J&A’s statutory obligations under ERISA.

84. Upon information and belief, J&A continues to perform Covered Work under the
Agreement and breach its obligations to make fringe benefit contributions under the Agreement
and thus, its statutory obligations under ERISA.

85. J&A’s prior and current conduct in failing to make the required contributions under
the Agreement, in violation of its ERISA obligations, demonstrates a significant likelihood that
J&A will continue to violate ERISA in the future.

86. In the absence of injunctive relief, the Funds have no adequate remedy at law to
ensure that J&A will adhere to the terms of the Agreement and abide by its statutory obligations
now and in the future.

87. The Funds will suffer immediate and irreparable injury unless the Court issues an
injunction that requires J&A, now and for as long as it remains bound by the Agreement, and its
officers, agents, servants and employees to pay and/or submit to the Funds the required monetary
contributions and checkoffs, and permit and cooperate in the conduct of audits for as long as it
remains obligated to do so under ERISA.

88. Accordingly, Plaintiffs request that the Court issue an injunction permanently
enjoining J&A, its agents, representatives directors, officers, stockholders, employees, successors
and assigns and all persons in active concert or participation with it who receive actual notice of

the order by personal service or otherwise, from failing, refusing or neglecting to pay and/or submit

16

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 17 of 19 Page|D #: 17

to the Funds the required contributions and checkoffs, and permit and cooperate in the conduct of
audits for so long as J&A remains obligated to do so under ERISA.

AS AND F()R A TENTH CLAIM FOR RELIEF
(CLAIM FOR CONVERSION AGAINST MARTINS)

89. Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1
through 88 of this Complaint, as if fully set forth herein.

90. Article X §§ 1 and 2 of the Agreement requires J&A to deduct and remit to the
Union or to any agency designated by the Union, dues, Organizer Fund and NYSLPAC checkoffs
withheld from the wages of employees who perform Covered Work and who authorized such
deductions

91. Upon information and belief, Martins withheld and/or directed that $17,274.87 in
authorized dues, Organizer Fund and NYSLPAC checkoffs be withheld from the wages of J&A’s
employees for hours worked during the Audit Period.

92. Upon information and belief, Martins used and/or directed that the withheld
deductions be used to pay J&A’s expenses and creditors rather than forwarding these monies to
the Union as the Agreement requires

93. As a result, Martins unlawfully and without consent converted the deductions for
dues, Organizer Fund and NYSLPAC checkoffs, and is, therefore, personally liable in the amount
of $17,274.87 for unremitted dues, Organizer Fund and NYSLPAC checkoffs for the Audit Period,
plus interest at the CPLR § 5004 statutory rate of nine percent (9%) annually.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment

1. Against J&A:

a. for payment of delinquent fringe benefit contributions in the

17

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 18 of 19 Page|D #: 18

principal amount of 8115,450.61 for the time period of July 1, 2016
through March 31, 2018;

b. for payment of all required dues, Organizer Fund and NYSLPAC
checkoffs in the amount of $l 7,274.87 for the time period ofJu]y 1,
2016 through March 31, 2018;

c. for interest on the delinquent fringe benefit contributions and dues,
Organizer Fund and NYSLPAC checkoffs from the time such
contributions and checkoffs were due to the date of payment attire
rate of eighteen (18%) per annum;

d. for liquidated damages on the delinquent fringe benefit
contributions and dues, Organizer Fund and NYSLPAC checkoffs
at the rate of twenty percent (20%);

e. for all ERISA damages pursuant to 29 U.S.C. § 1132(g);

f. for all reasonable audit and accounting expenses;

g. for all audit costs;

h. for all witness costs;

i. for Plaintiffs’ attorneys’ fees and court costs;

j. for an Order requiring J&A to post a bond or provide a cash
altemative;

k. for an Order requiring J&A to cooperate with the Funds in an audit

of its books and records for the time period of April 1, 2018 through
the present;

l. for an Order requiring payment of all fringe benefit contributions
dues, Organizer Fund and NYSLP AC checltoffs, and all contractual
and statutory damages found due and owing pursuant to an audit for
the period of April 1, 2018 through the present;

m. for an Order permanently enjoining J&A, its agents representatives
directors, officers stockholders employees successors and assigns
and all persons in active concert or participation with them who
receive actual notice of the Order, by personal service or otherwise,
for so long as they remain obligated to contribute to tire Funds and
the Union, from failing, refusing or neglecting to pay and.for submit
to the Funds and the Union the required monetary contributions and
dues, Organizer Fund and NYSLPAC checkoffs and permit and

18

Case 1:19-cv-01858-R.]D-LB Document 1 Filed 04/01/19 Page 19 of 19 Page|D #: 19

2.

3.

cooperate in the conduct of audits for so long as J&A remains
obligated to do so pursuant to the Agreement; and

for an Order permanently enjoining J&A, its agents representatives
directors officers stockholders employees successors and assigns
and all persons in active concert or participation with it who receive
actual notice of the order by personal service or otherwise, from
failing, refusing or neglecting to pay and! or submit to the Funds the
required monetary contributions and permit and cooperate in the
conduct of audits for so long as J&A remains obligated to do so
pursuant to ERISA;

Against Martins:

a.

for payment of converted dues Organizer Fund and NYSLPAC
checkoffs for the period of luly 1, 2016 through March 31_. 2018,
plus interest from the time such amount was converted until paid at
the rate set by C.PLR § 5004', and

For such other and further relief as the Court deems just and proper.

Dated: New York, New York

April 1, 2019

GORLICK, KRAVITZ & LISTHAUS, P.C.
Attorneys for Plainti]jfs

Byr C>' /</'/
Joy K. Mele (JM0207)
Jonathan Sobel (JS4815)
17 State Street, 4th Floor
New York, New York 10004
jmele@gkllaw.com
jsobel@gkllaw.com
Tel. (212) 269-2500
Fax. (212) 269-2540

19

